             Case 3:20-cv-01476-RNC Document 1 Filed 09/29/20 Page 1 of 23




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT


FRIENDS OF ANIMALS, a non-profit
corporation,
777 Post Road, Suite 205                          Civ. No. _________________________
Darien, CT 06820

        Plaintiff,
   v.
DAVID BERNHARDT, in his official
capacity as United States Secretary of the
Interior;
1849 C Street NW                                  COMPLAINT FOR DECLARATORY
Washington, D.C. 20240;                           AND INJUNCTIVE RELIEF
AURELIA SKIPWITH, in her official
capacity as Director, United States Fish &
Wildlife Service,
1849 C Street NW
Washington, D.C. 20240;

   and
                                                  September 29, 2020
UNITED STATES FISH & WILDLIFE
SERVICE, an agency within the United
States Department of the Interior,
1849 C Street NW
Washington, D.C. 20240
        Defendants.


                                        INTRODUCTION

        1.       Congress passed the Migratory Bird Hunting and Conservation Stamp Act in

  1934, providing a permanent source of funds for the Migratory Bird Conservation Fund

  (hereinafter “the Fund”). The Fund had to be created after excess hunting drove many

                                              1
        Case 3:20-cv-01476-RNC Document 1 Filed 09/29/20 Page 2 of 23




waterfowl species to the point of extinction. Market shooting, bounty hunting,

unregulated sport hunting, and the collection of feathers for the fashion industry all

contributed to this terrible loss. In addition, millions of acres of wetlands were

destroyed, which greatly reduced waterfowl breeding and nesting habitat. The Fund’s

purpose was to regulate hunting and preserve essential wetlands and other habitats for

waterfowl.

   2.       Duck Stamps and the Duck Stamp Contest (hereinafter “Contest”) were

created as an innovative way to force hunters to pay for the damage they were causing

to waterfowl. The Contest remains a unique federal art contest today, and the stamps

are sought after and purchased by birders, nature photographers, outdoor enthusiasts,

stamp collectors, and art collectors.

   3.       Plaintiff, Friends of Animals, files this action on its own behalf and on behalf

of its adversely affected members to challenge the Fish & Wildlife Service’s (FWS) New

Rule that will reduce the revenue available for wildlife conservation and will severely

undermine FWS’s own policies underlying their annual art competition to create a Duck

Stamp for the generation of conservation funds. The Contest allows artists across the

country to submit their artwork, and the winning design is featured on the Duck Stamp

for that year. Specifically, Friends of Animals challenges (1) the Revision of Federal

Migratory Bird Hunting and Conservation Stamp (Duck Stamp) Contest Regulations

(hereinafter “New Rule”), (2) the failure of FWS to respond to substantive comments

made on the proposed New Rule, and (3) the failure of FWS to perform an

environmental assessment before promulgating the rule.

   4.       All proceeds from the sales of Duck Stamps go directly into the Migratory

Bird Conservation Fund.

                                            2
        Case 3:20-cv-01476-RNC Document 1 Filed 09/29/20 Page 3 of 23




   5.       The Duck Stamp program has only provided funds to acquire about three

percent of National Wildlife Refuge System lands. The overwhelming majority of the

lands are acquired from general taxpayer sources.

   6.       The practice of hunting peaked in the United States almost forty years ago,

and now less than four percent of the population hunts. Waterfowl hunters make up

even less of the population, with not even one percent of Americans hunting waterfowl.

This has led to fewer hunters purchasing Duck Stamps.

   7.       Hunters are required to purchase a Duck Stamp annually if they wish to

shoot waterfowl in the United States during the time period covered by that Duck

Stamp.

   8.       Not every duck hunter hunts waterfowl every year. It is estimated that only a

third of the duck hunter population purchases a Duck Stamp every year.

   9.       FWS itself has found that birders, wildlife photographers, and other non-

hunting wildlife participants voluntarily purchase stamps, and their contributions are

essential for generating monies to fund habit protection and conservation efforts. A

page on FWS’s website gives Duck Stamp information for birders and photographers,

with one heading referring to the Duck Stamp program as “Not Just for Ducks or

Hunters.”

   10.      The success of the Federal Duck Stamp program in generating revenue for

the Fund has been credited to the fact that anyone, not just hunters, can buy a stamp, as

well as the ability to use the stamp as a pass to enter national wildlife refuges without

paying the usual entrance fees. The Duck Stamp program cannot survive on only the

funds from waterfowl hunters.



                                           3
     Case 3:20-cv-01476-RNC Document 1 Filed 09/29/20 Page 4 of 23




   11.     FWS’s New Rule requires that every Contest submission incorporate “an

appropriate waterfowl hunting scene and/or accessory.”

   12.     The Federal Duck Stamp Task Force and Wildlife Management Institute have

both expressed the need to engage with additional parties interested in conservation

other than hunters. Since hunting is on the decline, these parties need to be involved to

acquire the funds required for adequate land conservation. The New Rule promulgated

by FWS directly contradicts this idea by implying that only hunters should and have

purchased Duck Stamps.

   13.     The New Rule will alienate a large source of stamp buyers and conservation

supporters, who will continue to greatly outnumber the hunting population, by making

the iconic symbol of the Duck Stamp a permanent reminder of, and advocate for,

waterfowl hunting.

   14.     A failure to develop a proper relationship with non-hunters may also cause

parties who do not partake in hunting activities to mistrust FWS, and may subsequently

cause a lack of support for funding more generally.

   15.     Although the amount of waterfowl hunting is decreasing in the United States,

climate change continues to threaten bird populations in North America, particularly by

jeopardizing their wetland habitats. Wetlands perform many essential functions besides

their role as a home for waterfowl, such as maintaining ground water, filtering

pollutants, protecting shorelines, and storing flood waters.

   16.     In light of these modern problems, conservation funds are as important as

ever and will continue to require increased funding. FWS needs to acknowledge that

fact in its rulemakings.



                                          4
     Case 3:20-cv-01476-RNC Document 1 Filed 09/29/20 Page 5 of 23




   17.    Conservation funds need more money, hunting is severely declining in the

United States, and overall participation in the Duck Stamp program peaked fifty years

ago. FWS should be finding ways to reach out to new audiences, instead of

nonsensically doubling down on an interest group that has already maxed out its

participation in the program.

   18.    The New Rule not only arbitrarily jeopardizes revenue for the Fund against

the purposes of the Duck Stamp Act and alienates non-hunters from the Duck Stamp

program, but also violates several federal laws.

   19.    First, the New Rule mandating that all Duck Stamp designs include a

waterfowl hunting scene or accessory violates the Administrative Procedure Act (APA).

This rulemaking is an arbitrary and capricious agency action, due to the agency’s failure

to consider how this action will reduce funds for wildlife conservation and the agency’s

failure to consider reasonable alternatives to implementing this rule.

   20.    Second, FWS violated the APA by failing to adequately respond to several

categories of substantive comments that were made on the proposed New Rule, and by

failing to address the fact that roughly 85% of comments received were against the

proposed New Rule.

   21.    Third, FWS violated the National Environmental Policy Act (NEPA) by failing

to take a “hard look” at the potential environmental consequences of the New Rule.

   22.    Finally, the potential environmental effects of incorporating hunting into the

Duck Stamp, an invaluable source of funding for wildlife refuges and the conservation of

wetlands, were not analyzed in an environmental assessment (hereinafter “EA”). It is

therefore unknown what environmental impacts this New Rule may have. An EA needs

to be conducted to determine whether the New Rule would reduce revenue for the

                                          5
     Case 3:20-cv-01476-RNC Document 1 Filed 09/29/20 Page 6 of 23




Fund, and what effect that reduction would have on land conservation. FWS should

include the need for the rule change, possible alternatives, environmental impacts of

the rule, and a listing of consulted parties in the EA.

   23.     For these reasons, and as further alleged below, Friends of Animals seeks a

declaration from this Court that Defendants violated the APA and NEPA. Friends of

Animals requests that the Court vacate and remand the New Rule to FWS.

                                          PARTIES

   24.     Friends of Animals is a nonprofit, international animal advocacy

organization, incorporated in the state of New York since 1957. Friends of Animals has

nearly 200,000 members worldwide. Friends of Animals has its headquarters in Darien,

Connecticut.

   25.     Friends of Animals and its members seek to free animals from cruelty and

exploitation around the world, and to promote a respectful view of nonhuman, free-

living and domestic animals. Friends of Animals is committed to protecting animals

endangered by poaching, hunting, and other means of animal exploitation through a

variety of advocacy programs. Friends of Animals keeps its members informed of

animal advocacy issues by addressing them through its magazine, ActionLine, its

website, social media, and public events. Friends of Animals regularly advocates for the

rights of waterfowl to live freely on public lands and conserve enough land as necessary

for them to live comfortably.

   26.     Defendants’ failure to comply with the APA and NEPA injures Friends of

Animals’ members. Friends of Animals has members who buy Duck Stamps to support

conservation. Some of Friends of Animals’ members will not purchase future stamps if

they feature hunting imagery. Friends of Animals’ members will be harmed because

                                            6
     Case 3:20-cv-01476-RNC Document 1 Filed 09/29/20 Page 7 of 23




they want to support conservation, help finance the Duck Stamp program, enjoy the

artwork, and collect stamps, but they do not support or agree with recreational hunting

of waterfowl. Friends of Animals and its members are also harmed because of their

inability to participate in a full NEPA analysis.

   27.     Defendant Aurelia Skipwith is sued in her official capacity as the Director of

United States Fish & Wildlife Service. Ms. Skipwith is responsible for all FWS actions.

   28.     Defendant David Bernhardt is sued in his official capacity as Secretary of the

Interior. As Secretary, Mr. Bernhardt oversees all agencies within the Department of the

Interior, including FWS.

   29.     Defendant United States Fish & Wildlife Service is an agency within the

Department of the Interior. It is the federal agency in charge of the regulation and

conservation of wildlife and is responsible for ensuring that its actions comply with the

requirements of federal law.

                                JURISDICTION AND VENUE

   30.     This Court has subject matter jurisdiction over this matter pursuant to 28

U.S.C. § 1331 (federal question) and 5 U.S.C. §§ 701-706 (APA). This action presents a

case and controversy arising under federal statutes, namely NEPA and the APA.

   31.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(e) because

Plaintiff resides in this district and no real property is involved in this action.

   32.     This Court has authority to grant Plaintiff’s requested relief under 5 U.S.C. §§

701-706 for the APA claims.




                                             7
     Case 3:20-cv-01476-RNC Document 1 Filed 09/29/20 Page 8 of 23




                              STATUTORY BACKGROUND

A. Migratory Bird Conservation Act

   33.     Congress passed the Migratory Bird Conservation Act (hereinafter “MBCA”)

in 1929 because hunters were decimating waterfowl populations, and funds were

needed to both purchase wetlands as waterfowl habitat and to protect the wetlands

themselves.

   34.     The MBCA created a Migratory Bird Conservation Commission that was

charged with approving land and water areas recommended by the Secretary of the

Interior to be acquired with monies from the Fund. 16 U.S.C. § 715a. The Commission

can also establish new waterfowl refuges.

   35.     Under the MBCA, the Secretary of the Interior may not recommend

purchasing or renting any land unless they have determined the area is necessary for

the conservation of migratory birds. 16 U.S.C. § 715c. The Secretary of the Interior can

purchase, rent, or acquire any land “which he deems to be suitable for use as an

inviolate sanctuary, or for any other management purpose, for migratory birds.” 16

U.S.C. § 715d.

   36.     The clear purpose of the MBCA was to protect migratory birds and their

habitats, as shown in the title of the MBCA, its mandates governing the approval of land,

and its provisions for funds to be appropriated to conserve waterfowl and other

migratory birds.

B. Migratory Bird Hunting and Conservation Stamp Act (Duck Stamp Act)

   37.     The Duck Stamp Act holds that no individual over the age of sixteen shall

take any migratory waterfowl unless they have properly purchased a Duck Stamp. 16

U.S.C. § 718a.

                                            8
     Case 3:20-cv-01476-RNC Document 1 Filed 09/29/20 Page 9 of 23




   38.     The Duck Stamp Act was created to provide a permanent source of money for

the Fund and wildlife conservation. 16 U.S.C. § 718b(a)(2). Ninety-eight cents of every

Duck Stamp dollar go directly into the Fund to purchase wetlands and other habitats for

the National Wildlife Refuge System.

   39.     It is required that all funds from stamps sold under the Duck Stamp Act be

“reserved and set aside as a special fund, to be known as the ‘Migratory Bird

Conservation Fund,’” and shall be available for “the location, ascertainment, and

acquisition of suitable areas for migratory bird refuges under the provisions of the

Migratory Bird Conservation Act.” 16 U.S.C. § 718d(a)(3), (b)(2).

   40.     Only some of the lands obtained through the Fund are open to hunting.

   41.     The Duck Stamp Act was amended in 1984 to allow reproductions of the

federal Duck Stamp on products created by private sector enterprises. Profits from

these enterprises are also deposited into the Fund. 16 U.S.C. § 718e(c).

   42.     The Secretary can adjust current policies to make up for a reduction of

revenues deposited into the Fund for the previous year. 16 U.S.C. § 718b(c).

C. The National Environmental Policy Act (NEPA)

   43.     NEPA, 42 U.S.C. § 4321 et seq., is the basic charter for environmental

protection in the United States. 40 C.F.R. § 1500.1(a).

   44.     NEPA was enacted by Congress for two purposes: to ensure that all federal

agencies examine and account for the environmental impacts of their actions before

acting, and to provide the public with a means to be informed and comment on the

potential environmental impacts of proposed agency actions. Id. at § 1500.1. NEPA

ensures that agencies will analyze the environmental impacts of any federal action they

plan to undertake. 42 U.S.C. § 4332(2)(C).

                                             9
     Case 3:20-cv-01476-RNC Document 1 Filed 09/29/20 Page 10 of 23




   45.     An agency must consider “connected actions,” “similar actions,” and

“cumulative actions” in addition to its proposed action when determining the necessary

scope of its NEPA analysis. 40 C.F.R. § 1508.25(a).

   46.     An environmental impact statement (hereinafter “EIS”) must be prepared if

an action may “significantly affect the quality of the human environment.” An EIS must

discuss the environmental impact of a proposed action, adverse environmental effects

that cannot be avoided if the proposal is implemented, and any alternatives to the

proposed action. 42 U.S.C. § 4332(2)(C).

   47.     An EA is a “concise public document . . . that serves to briefly provide

sufficient evidence and analysis for determining whether to prepare an environmental

impact statement or a finding of no significant impact” and “aid an agency’s compliance

with the Act when no environmental impact statement is necessary.” 40 C.F.R. § 1508.9.

   48.     An EA allows an agency to determine whether a proposed action requires

preparation of an EIS or results in a finding of no significant impact.

   49.     An EA requires that an agency take a “hard look” at the potential

consequences of its actions and provide adequate analysis and evidence to support a

determination of whether to prepare an EIS. 40 C.F.R. § 1501.4(b).

   50.     Agencies are required to involve the public in the process of preparing an EA.

40 C.F.R. § 1501.4(b).

   51.     If the impacts are determined to be insignificant by the agency, it must

supply its reasoning and make its findings available to the public. 40 C.F.R. § 1501.4(e).

   52.     The FWS NEPA Reference Handbook holds that the agency must prepare an

EA if the proposed action does not fall under a categorical exclusion or require an EIS,



                                           10
       Case 3:20-cv-01476-RNC Document 1 Filed 09/29/20 Page 11 of 23




or when “the impacts of the action are uncertain, or when there are unresolved

environmental issues.”

   53.     The FWS NEPA Reference Handbook states that scoping should be used to

design an EA. The objective of scoping is “to identify significant issues and to translate

these into the purpose for the action, the needs for the action, the action or actions to be

taken, alternatives to be considered in detail, alternatives not to be considered in detail,

and impacts to be addressed.”

   54.     A significant effect may still be present even if the federal agency believes the

ultimate effect will be beneficial. 40 C.F.R. § 1508.27(b)(1).

D. The Administrative Procedure Act (APA)

   55.     The APA governs the procedures of federal administrative agencies and

defines an agency as “each authority of the Government of the Unites States,” unless

expressly excluded from the Act. 5 U.S.C. §§ 551-559.

   56.     FWS is not expressly excluded from the APA.

   57.     The APA holds that the reviewing court shall hold unlawful any agency action

that is “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

with law” or “without observance of procedure required by law.” 5 U.S.C. § 706(2)(A)-

(D).

   58.     An agency action is arbitrary and capricious if the agency offers an

explanation for the decision that is contrary to the evidence before it, acts so

implausibly that it cannot be ascribed to a difference in view or agency expertise, fails

to consider an important aspect of the problem, or relies on factors which Congress had

not intended it to consider.

   59.      The APA requires an agency to respond to comments of material importance.

                                           11
    Case 3:20-cv-01476-RNC Document 1 Filed 09/29/20 Page 12 of 23




                                 FACTUAL ALLEGATIONS

A. The Plight of Waterfowl

   60.     In 1900, 150 million migratory waterfowl lived in North America. When

hunting began to increase in the United States, it resulted in there being less than 30

million wild ducks in North America by the year 1934. Overhunting depleted species

such as wood ducks, mallards, and ring-necked ducks to the point where federal action

was essential to their continued existence.

   61.     Waterfowl habitats were decimated at the same time the overhunting began.

Forests and inland wetlands were harvested and drained to give way to agriculture and

houses. The ecological importance of these lands made this an environmental issue, in

addition to putting waterfowl species in even more danger by taking away their

habitats and food sources.

   62.     Waterfowl have only recovered to acceptable species levels by implementing

the National Wildlife Refuge System that serves as a home to waterfowl.

   63.     By the time the Duck Stamp Act was enacted in 1934, waterfowl populations

had fallen to an estimated 27 million birds, which was an all-time low for the North

American continent.

   64.     The Duck Stamp Act played a large role in recovering waterfowl from their

decimation by hunters through its use of an art contest that soon grew to national

prestige in the United States.

B. The Duck Stamp Contest

   65.     The Migratory Bird Hunting and Conservation Stamp Act was created to

generate revenue for wildlife conservation through the sale of Duck Stamps.



                                          12
     Case 3:20-cv-01476-RNC Document 1 Filed 09/29/20 Page 13 of 23




               Photograph of the first Duck Stamp selected from the Duck Stamp Contest (FWS)



   66.      The ultimate purpose of the Duck Stamp Act is to finance the preservation of

wetlands by imposing fees on hunters, who cause an increased need for conservation by

killing waterfowl.

   67.      The original name of “Migratory Bird Hunting Stamp Act” was changed in

1976 to “The Migratory Bird Hunting and Conservation Stamp Act” to further

emphasize the conservation purposes of the Act.

   68.      This name change was also meant to broaden the appeal of the Duck Stamp

to increase revenue.

   69.      The Duck Stamp Contest occurs annually to determine what the Duck Stamp

will look like for that year. The Contest is open to all U.S. citizens over the age of

eighteen.

   70.      The Contest is governed by the regulations in 50 C.F.R. § 91 et seq., and any

changes to these regulations must be completed through a formal rulemaking process.

                                              13
     Case 3:20-cv-01476-RNC Document 1 Filed 09/29/20 Page 14 of 23




    71.    Each year, competitors must choose from one of the five selected waterfowl

species to be the dominant feature of their submission.

    72.    The winner is selected each year by a panel of noted art, waterfowl, and

stamp authorities.

    73.    Only two winning stamps in the past eighty-four years of the Contest

voluntarily included a hunting element. The 1975-1976 Duck Stamp featured a painted

duck decoy, and the 1999-2000 stamp featured a hunter and dog in a boat.

    74.    The 1959-1960 Duck Stamp had a mandatory hunting theme of “Retrievers

save game.”

    75.    In the 2018-2019 Contest, FWS forced artists to include a hunting element, as

the New Rule now requires. Numerous artists dropped out of the contest in protest. The

subsequent Contest in 2019-2020 did not force artists to include any hunting elements.

C. The Duck Stamp and the Migratory Bird Conservation Fund

    76.    The Duck Stamp Act was passed by Congress to provide a permanent source

of money for the Fund. The contributions to the Fund from Duck Stamp purchases are

an important source of revenue for the National Wildlife Refuge System.

    77.    A Duck Stamp currently costs twenty-five dollars for a yearlong license to

hunt waterfowl. FWS increased the price to twenty-five dollars in 2015.

    78.    Any person who wishes to hunt waterfowl in the United States must

purchase a Duck Stamp annually and carry it with their general hunting license.

    79.    Other individuals, such as birders, wildlife photographers, conservationists,

stamp collectors, and artists, purchase the duck stamps to promote conservation

efforts.



                                          14
     Case 3:20-cv-01476-RNC Document 1 Filed 09/29/20 Page 15 of 23




    80.    Purchasing a Duck Stamp allows the buyer to gain access to National Wildlife

Refuges that otherwise require payment to enter.

    81.    The initial reaction of non-hunters to purchasing Duck Stamps is often

negative because of its association with hunting, but non-hunters are still encouraged to

purchase the stamps by organizations that explain the conservation purposes behind

the Duck Stamps.

    82.    FWS estimates that ten percent of Duck Stamp revenues currently come from

non-hunters.

    83.    The Duck Stamp program provides for the purchase of about three percent of

National Wildlife Refuge System lands. Most other funds come from general taxpayer

sources.

    84.    Current funding levels for national wildlife conservation are less than five

percent of what is necessary to continue to carry out invaluable land preservation

efforts.

    85.    FWS has indicated dramatic increases in the total costs of conservation,

which results in a need for increased revenue from Duck Stamp sales. However, the

program’s revenue has declined and is currently insufficient to meet conservation goals.

D. The Decline of the Duck Stamp and Hunting

    86.    FWS has indicated that one of its goal is to identify new uses for the Duck

Stamp, such as non-hunting and recreational activities, due to the continuing decrease

in waterfowl hunters.

    87.    Hunting in general is on a steep decline in the U.S., with not even one million

Americans hunting waterfowl in 2015, which is less than half of the over two million



                                          15
     Case 3:20-cv-01476-RNC Document 1 Filed 09/29/20 Page 16 of 23




that hunted waterfowl in 1970. Non-violent activities such as birding are on the rise,

indicated by the forty-six million people in the United States who birdwatch.

   88.     FWS estimates that only four percent of Americans are hunters, which is

approximately half of what it was fifty years ago. This decrease in hunters is expected to

accelerate in the future.

   89.     Wildlife watching has increased by twenty percent from 2011 to 2016, and

expenditures by wildlife watchers rose sharply from $59.1 billion to $75.9 billion.

Expenditures by hunters during the same time period decreased from $36.3 billion to

$25.6 billion.

   90.     The National Wildlife Refuge System hosted more than 50.2 million visitors

in 2016, and only 2.43 million of these visitors came to hunt.

   91.     Sales of the duck stamp have decreased from 2,412,651 units sold in 1971-

1972 to only 1,518,690 units sold in 2017-2018.

   92.     Unit sales of stamps have declined because fewer people are hunting,

therefore fewer hunters exist to purchase stamps. Dollar revenue has only been saved

from decline because stamp prices have increased several times.

   93.     Since hunters are required to purchase a Duck Stamp in order to hunt,

attempting to further appeal to them will not raise additional Duck Stamp revenue.

Hunters have maxed out their participation in the program.

E. New Rule and Agency Response to Comments

   94.     In 2020, FWS implemented the New Rule, which permanently requires every

Duck Stamp submission to incorporate a theme of “celebrating our waterfowl hunting

heritage,” and therefore include “an appropriate waterfowl hunting scene and/or

accessory” in every Contest submission.

                                          16
    Case 3:20-cv-01476-RNC Document 1 Filed 09/29/20 Page 17 of 23




   95.    The stated purpose of the New Rule is to “recognize the role of hunters, the

primary purchasers of Duck Stamps, in raising over $1.1 billion for waterfowl habitat

conservation through the sale of Duck Stamps.”

   96.    There is no discussion in the regulations governing the Contest or in the

Duck Stamp Act to indicate that the Stamp’s design should be tailored to any group of

people.

   97.    FWS received 716 comments on the proposed New Rule. Roughly 600 of

those comments opposed the New Rule. Fewer than 100 comments supported the New

Rule. In fact, the number of commenters who hunted or supported hunting and still

opposed the rule (104) was greater than the total number of comments supporting the

New Rule (98).

   98.    Stunningly, FWS declared in the final rule that “[m]ost commenters

applauded the huge financial commitment hunters annually put toward wildlife

conservation.” This falsehood attempts to downplay the overwhelmingly negative

response from public comments.

   99.    Far fewer than half of the comments submitted applauded any alleged

commitment towards conservation. FWS’s statement counts comments from more than

100 hunters or people who support hunting as having “applauded the huge financial

commitment,” but fails to mention that these commenters opposed the New Rule.

   100.   In response to comments raising concerns that this rule would jeopardize the

Stamp’s appeal to nonhunters, FWS stated that the New Rule would “recognize the

contributions of hunters and hunting to waterfowl and wetland conservation.” Revision

of Federal Migratory Bird Hunting and Conservation Stamp (Duck Stamp) Contest

Regulations, 85 Fed. Reg. 27,314 (May 8, 2020) (to be codified at 50 C.F.R. Part 91).

                                          17
     Case 3:20-cv-01476-RNC Document 1 Filed 09/29/20 Page 18 of 23




   101.    In response to comments raising concerns that the new hunting theme would

alienate non-consumptive buyers and jeopardize funding for the National Wildlife

Refuge System, FWS stated that it will “continue to encourage non-consumptive wildlife

resource users, stamp collectors, and other conservationists to purchase Federal Duck

Stamps,” and that they “hope that current non-consumptive purchasers . . . will continue

to support conservation afforded by Stamp sales.” Id. at 27,315.

   102.    In response to comments raising concerns that stamp collecting purchases

would decrease and the theme would restrict print sales, FWS stated that winning

artwork will be not be radically different from historical stamps, even though only four

designs total in the past eighty-four years contained a hunting element, two of which

mandated that artists include a hunting element for that year. Id. at 27,316.

   103.    In response to comments raising concerns that non-hunters did not feel their

contributions were being acknowledged and that FWS should encourage non-hunters to

purchase stamps, FWS stated that the name of the Duck Stamp Act had been changed to

the “Migratory Bird Hunting and Conservation Stamp . . . to reflect the broader

conservation aspects and primary goal of the Stamp. While the theme and inclusion of a

hunting-related accessory and/or scene will be mandatory . . . the central focal point

and dominant aspect of each entry will still be the portrayal of at least one of that year’s

five eligible waterfowl species.” Id. at 27,315.

   104.    No changes to the final rule were made in response to any of the comments

received in response to the proposed New Rule.




                                           18
    Case 3:20-cv-01476-RNC Document 1 Filed 09/29/20 Page 19 of 23




                                FIRST CAUSE OF ACTION

 (VIOLATION OF THE APA – AGENCY ACTION WAS ARBITRARY AND CAPRICIOUS)

   105.   Friends of Animals herein incorporates all allegations contained in the

preceding paragraphs.

   106.   On the above facts and legal obligations, Defendants violated the APA

through their arbitrary and capricious agency action.

   107.   First, section 718b(c) of the Duck Stamp Act allows FWS to change the stamp

price if the current stamp price has reduced revenues being deposited into the Fund.

FWS’s decision to implement the New Rule without considering the impact it may have

on revenues being deposited into the Fund is therefore contrary to governing law and is

arbitrary and capricious.

   108.   FWS failed to consider important aspects of the New Rule by ignoring the

decrease in hunting in the United States, by ignoring the need to appeal to non-hunters

in order to maintain conservation funds, and by ignoring the purpose of the Duck Stamp

to increase revenue for conservation, all of which result in this action being arbitrary

and capricious.

   109.   FWS acted contrary to the evidence before it when it decided to require a

hunting element in all Duck Stamps, despite the decrease in hunters in the U.S., the

decrease in hunters purchasing the stamps, and the relatively small amount of revenue

from hunters purchasing Duck Stamps that actually contributes to conservation efforts.

   110.   In issuing the New Rule, Defendants violated the APA by failing to properly

respond to substantive comments received on the proposed New Rule.




                                          19
    Case 3:20-cv-01476-RNC Document 1 Filed 09/29/20 Page 20 of 23




   111.    FWS failed to respond to the substance of comments that raised concerns

about the Stamp’s lessened appeal to non-hunters, a decrease in revenue due to the

alienation of non-hunters, and a decrease in Contest entry and stamp collecting.

   112.    In issuing the New Rule, Defendants failed to comply with the notice and

comment rulemaking requirements of the APA. 5 U.S.C. § 553.

   113.    On the above facts and legal obligations, Defendants changed the rules for the

Contest regulations without providing an adequate, reasoned explanation.

   114.    In issuing the New Rule, Defendants abruptly changed previous contest

regulations that never contained a permanent, mandatory theme of any type for all

contest entries.

   115.    Defendants failed to explain why the mandatory theme is necessary or

helpful to the purposes of the Contest.

   116.    In issuing the New Rule and failing to consider an important aspect of the

problem, deciding against the evidence before the agency, and acting contrary to

governing law, as well as failing to respond to substantive comments or provide a

reasoned explanation for the rule change, Defendants’ actions are arbitrary, capricious,

an abuse of discretion, otherwise not in accordance with the law, or without the

observance of procedure required by law. As such, the New Rule should be set aside

under the APA. 5 U.S.C. § 706.

                                 SECOND CAUSE OF ACTION

(VIOLATION OF NEPA - FAILURE TO CONDUCT AN ENVIRONMENTAL ASSESMENT,
  TAKE A HARD LOOK AT THE PROPOSED ACTION, OR CONSIDER REASONABLE
                            ALTERNATIVES)

   117.    Friends of Animals herein incorporates all allegations contained in the

preceding paragraphs.
                                          20
     Case 3:20-cv-01476-RNC Document 1 Filed 09/29/20 Page 21 of 23




   118.    On the above facts and legal obligations, Defendants violated NEPA by failing

to consider a reasonable range of alternatives, including implementing differing themes

for every year, implementing a theme that appeals to a larger range of those who

purchase the Duck stamp, and implementing multiple themes for competitors to choose

from.

   119.    Defendants failed to provide any discussion of the potential environmental

impacts of the New Rule.

   120.    On the above facts and legal obligations, Defendants violated NEPA because

they failed to take a hard look at the proposed action by not independently and

adequately analyzing the direct, indirect, cumulative, and site-specific effects of

implementing a rule that will jeopardize the funding available for habitat and land

conservation.

   121.    The Defendants did not prepare an EA before issuing this New Rule to

determine if an EIS would be required or whether there would be a significant impact.

They did not provide a convincing statement of reasons for why the impacts would be

insignificant enough to not require an EA.

   122.    The implementation of a mandatory and permanent requirement that the

Duck Stamp contain hunting imagery on every design will result in a decrease in artist

participation and a decrease in non-hunters’ purchase of the stamps. This will cause a

decrease in Duck Stamp revenue that will impact the amount of lands that can be

conserved for waterfowl habitat.

   123.    In issuing this New Rule without considering a reasonable range of

alternatives, without conducting a complete and independent analysis of the direct,

indirect, cumulative, and site specific impacts of the proposed action and alternative

                                           21
        Case 3:20-cv-01476-RNC Document 1 Filed 09/29/20 Page 22 of 23




   actions, and without presenting an EA or convincing statement of reasons for not

   completing an EA, Defendants’ actions are arbitrary and capricious, an abuse of

   discretion, and not in accordance with law or required procedure, in violation of the

   APA. 5 U.S.C. § 706.

                                     REQUEST FOR RELIEF

       Friends of Animals respectfully requests that this Court enter judgment providing

   the following relief:


A. Declare that Defendants’ new Contest regulations violated NEPA, and that FWS acted
   arbitrarily and capriciously in not determining the potential environmental effects of
   loss of funding on wetlands and National Wildlife Refuges;

B. Declare that Defendants’ New Rule and lack of EA to investigate the impacts of the New
   Rule violated NEPA and its implementing rules and regulations;

C. Declare that Defendants violated the APA by failing to adequately respond to
   substantive comments received on the proposed New Rule;

D. Vacate and remand the New Rule back to FWS;

E. Award Plaintiff its reasonable costs, litigation expenses, and attorney fees associated
   with this litigation pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412 et seq.,
   and/or all other applicable authorities; and/or

F. Grant such further relief as the Court deems just and equitable.


Dated: September 29, 2020                   Respectfully Submitted,

                                            /s/ Jessica Rubin
                                            Jessica Rubin (Bar No. Ct13768)
                                            Director of Legal Practice and Animal Law Clinic
                                            University of Connecticut School of Law
                                            55 Elizabeth Street
                                            Hartford, CT 06105
                                            Tel: (860) 570-5209
                                            Jessica.rubin@uconn.edu
                                               22
Case 3:20-cv-01476-RNC Document 1 Filed 09/29/20 Page 23 of 23




                            /s/ Stephen Hernick__________
                            Stephen Hernick (pro hac vice pending)
                            Friends of Animals Wildlife Law Program
                            7500 E. Arapahoe Road, Suite 385
                            Centennial, CO 80112
                            Tel: (720) 949-7791
                            Fax: 888-236-3303
                            shernick@friendsofanimals.org




                              23
